Case 19-20029      Doc 29     Filed 05/06/19 Entered 05/06/19 08:23:13             Main Document
                                            Pg 1 of 2



                  UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF MISSOURI
                         NORTHERN DIVISION
 IN RE:                           ) CASE NO: 19-20029-705
 JEREMY DUANE MAST                ) Chapter 13
 KARIE VIRGINIA MAST              ) Re:Objection to Claim 2 filed by
                                  )    REGIONAL MISSOURI BANK
                                  )    Acct: X5697
                                  )
                Debtors           )    6 OBJ: 03/29/2019
                                  )

         CERTIFICATION AND ORDER FOR TRUSTEE'S OBJECTION TO CLAIM
     The Trustee certifies that she made service in accordance with applicable bankruptcy rules,
 that 21 days have passed since service of Trustee's objection and that Trustee has received no
 response in opposition to her objection or that any opposition has been resolved.
                                                     /s/ Diana S. Daugherty
 ORDCLM--AC
                                                     Diana S. Daugherty
                                                     Standing Chapter 13 Trustee
                                             ORDER
     Upon Trustee's objection to claim number 2 filed by REGIONAL MISSOURI BANK, for
 good cause shown, it is ORDERED that the Trustee's objection is SUSTAINED and the claim is
 allowed but ordered not paid by the Trustee. An amended claim may be filed for the deficiency
 balance.




  DATED: May 6, 2019                                  CHARLES E. RENDLEN, III
  St. Louis, Missouri                                 U.S. Bankruptcy Judge
Case 19-20029      Doc 29   Filed 05/06/19 Entered 05/06/19 08:23:13      Main Document
                                          Pg 2 of 2


 Copy mailed to:
 JEREMY DUANE MAST                          Diana S. Daugherty
 KARIE VIRGINIA MAST                        Standing Chapter 13 Trustee
 212 E CURTIS STREET                        P.O. Box 430908
 MARCELINE, MO 64658                        St. Louis, MO 63143

 HARRY D BOUL & ASSOC                       REGIONAL MISSOURI BANK
 1 E BROADWAY                               1201 S MISSOURI
 STE B                                      MARCELINE, MO 64658
 COLUMBIA, MO 65203


 REGIONAL MISSOURI BANK
 1201 S MISSOURI AVE
 C/O PATRICK J KUSSMAN PRES/CEO
 MARCELINE, MO 64658
